
	
		II
		110th CONGRESS
		2d Session
		S. 3022
		IN THE SENATE OF THE UNITED STATES
		
			May 15, 2008
			Mr. Levin (for himself
			 and Mr. Voinovich) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Environment and Public
			 Works
		
		A BILL
		To amend the Federal Water Pollution Control Act to
		  prohibit the sale of dishwashing detergent in the United States if the
		  detergent contains a high level of phosphorus.
	
	
		1.Prohibition on sale of
			 certain dishwashing detergentSection 303 of the Federal Water Pollution
			 Control Act (33 U.S.C. 1313) is amended by adding at the end the
			 following:
			
				(j)Prohibition on
				sale of certain dishwashing detergentEffective beginning July 1,
				2010, the Administrator shall prohibit the sale of residential dishwashing
				detergent in the United States if the detergent contains phosphorus in any form
				in excess of 0.5 percent (by weight expressed as elemental
				phosphorus).
				.
		
